EXHIBIT 10.1(e)
 

   Jane P. Faulkenberry    Senior Vice President    918-588-6272   FAX:
918-280-3368   Jfaulkenberry@bokf.com 

 


December 31, 2006
 
Ms. Debra Roe
Chief Financial Officer
The Monarch Cement Company
449 1200 Street
Humboldt, KS 66748
 
RE: Fifth Amendment to Agreement dated January 1, 2001 between The Monarch
Cement Company ("Borrower") and Bank of Oklahoma, N.A. ("Lender") in the
aggregate amount of $35,000,000 (the "Loan Agreement"), as amended by First
Amendment dated December 31, 2002, Second Amendment dated December 31, 2003,
Third Amendment dated December 31, 2004 and Fourth Amendment dated January 1,
2006.
 
Dear Debbie:
 
Bank of Oklahoma, N.A. ("Lender") is pleased to renew and modify the Loan
Agreement subject to the terms of this letter agreement ("Fifth Amendment").
Subject to the terms of the Loan Agreement, as amended, and this Fifth
Amendment, the Commitment will be: 1) a $25,000,000 Term Loan ("Term Loan") with
a balance as of December 7, 2006 of $21,863,143.26 and 2) a $15,000,000
Revolving Line of Credit ("Revolving Line") that is a renewal and increase of
the $10,000,000 Revolving Line subject to the terms of this letter amendment
("Fifth Amendment").
 
Section 2 of the Loan Agreement is hereby deleted and replaced with the
following:
 
2. The Revolving Line. Lender agrees to loan Borrower up to $15,000,000 as
Borrower may from time to time request as evidenced by a promissory note in the
form attached as Exhibit B, maturing on December 31, 2007 (which together with
any extensions, renewals and changes in form thereof, is hereinafter referred to
as the "Line Note"). Advances under the Line Note shall be used for working
capital and general corporate purposes, including issuance of letters of credit.
 
2.1 Provided there is no Event of Default, Borrower may advance, pay down, and
re-advance funds on the Line Note.
 
2.2 Letters of Credit shall be issued pursuant to Lender's standard procedure,
upon receipt by Lender of an application; provided that (a) no event of default
has occurred and is continuing, and (b) the requested letter of credit will not
expire after the maturity date of the Line Note. Borrower shall pay all standard
fees and costs charged by Lender in connection with the issuance of Letters of
Credit. Lender shall be reimbursed for drawings under the Letters of Credit
either by Borrower or by an advance on the Line Note.
 
2.3 Borrower may repay the Revolving Line in whole or part at any time without
penalty.
 
2.4. Interest shall accrue and be payable quarterly as set forth in the Line
Note at a floating interest rate of BOKF National Prime less 1.00%. The
outstanding principal balance plus accrued interest shall be payable at maturity
date of December 31, 2007.
 
TERMS AND CONDITIONS: Unless otherwise agreed to in writing by Lender:
 
1. Financial Statements: Borrower will provide annual audited financial
statements within 120 days of the end of each fiscal year and quarterly
unaudited financial statements within 60 days after the end of each quarter.
Along with quarterly financial statements, Borrower will provide Lender with its
internally-prepared analysis of cash sources and uses for the four-quarter
period then ended, in form and content to be determined by Borrower and Lender
as mutually acceptable.
 
2. Capital Budget: Borrower will provide to Lender, prior to the beginning of
Borrower's fiscal year and with quarterly updates thereafter, its capital
spending budget in form and content determined by Borrower and Lender as
mutually acceptable. Upon reasonable request by Lender, Borrower will furnish
copies of other information related to planned capital projects.
 
3. Minimum Net Worth: Borrower's tangible net worth will be determined on the
last day of any fiscal quarter commencing with the quarter ending 12/31/2006, as
defined below:
a. Tangible Net Worth: Borrower will maintain a minimum Tangible Net Worth (in
accordance with generally accepted accounting principles) of $60,000,000.
b. Adjusted Tangible Net Worth: Borrower will maintain a minimum Adjusted
Tangible Net Worth of $90,000,000. Adjusted Tangible Net Worth is defined as
Tangible Net Worth before balance sheet adjustments made for pension and
retirement benefits to comply with FASB 158, "Employers' Accounting for Defined
Benefit Pension and Other Post-Retirement Plans."
 
4. Sale or Merger: Borrower will not sell to, merge or consolidate with any
person or entity or permit any such merger or consolidation with the Borrower,
except for:
a. mergers between Borrower and any of its subsidiaries or between any of its
subsidiaries, and
b. mergers in which Borrower is the surviving entity.
 
5. Creation or Existence of Liens: Borrower will not create or permit to exist
any mortgage, pledge, lien or other encumbrance on any of its property, personal
or real, tangible or intangible, other than purchase money liens up to
$1,000,000 in the aggregate related to the acquisition of assets of Borrower
acquired in the ordinary course of business.
 
6. Limitation on Indebtedness: No limitation, other than Borrower will not
create, assume or incur:
a. Secured debt in the aggregate in excess of $1,000,000; and
b. Unsecured debt (other than the Commitment herein) in the aggregate in excess
of $2,000,000.
 
7. Change in Ownership: Borrower will not permit the sale or transfer of capital
stock that results in a change in control of Borrower. A change in control (as
defined in Borrower's proxy statement) is any merger, consolidation or
disposition of all or substantially all of the assets of Borrower or any
acquisition by any person or group of persons acting in concert who after such
acquisition would own more than 30% of the Borrower's outstanding voting stock.
 
8. Reimbursement of Expenses: Borrower will pay all reasonable and customary
out-of-pocket expenses incurred as part of the Loan Agreement, including but not
limited to reasonable attorney's fees; however, there will be no costs to
Borrower for preparation of this Fifth Amendment, absent material modifications
or extended negotiations.
 
9. General Terms: Borrower agrees to maintain its properties, maintain insurance
in amounts and against risks customary for Borrower's business, maintain all
licenses and permits necessary to conduct Borrower's business, comply with laws
including but not limited to environmental laws, and maintain its corporate
existence in good standing.
 
EVENTS OF DEFAULT: Borrower shall be in default under this Agreement upon the
occurrence of any one or more of the following events or conditions, herein
called "Default":
 
1. Any payment required under any Note or obligation of Borrower to Lender is
not made within ten days of the due date.
 
2. Borrower fails to perform or comply with any covenant, obligation, warranty
or provision in this Agreement or in any note or obligation of Borrower to
Lender, and such default continues uncured for thirty days or more from date of
occurrence.
 
3. Any warranty, representation, financial information, or statement made or
furnished to Lender by or on behalf of Borrower proves to have been false in any
material respect when made or furnished.
 
4. The condemnation, seizure or appropriation of substantially all, or such as
in Lender's reasonable opinion constitutes a material portion of the assets of
the Borrower.
 
5. The rendering against Borrower of one or more final judgments, decrees or
orders for payment not covered by insurance, and the continuance of such
judgment or order unsatisfied and in effect for any period of thirty consecutive
days without a stay of execution.
 
6. Dissolution or termination of existence of Borrower.
 
7. Appointment of a receiver over any part of the property of Borrower, the
assignment of property of Borrower for the benefit of creditors or the
commencement of any proceedings under any bankruptcy or insolvency laws by or
against Borrower.
 
Upon the occurrence or the existence of a Default, Lender may, at its option and
without notice or demand to Borrower, immediately declare due and payable all
liabilities and obligations of Borrower to Lender and exercise all rights and
remedies possessed by Lender.
 
GENERAL PROVISIONS:
 
Unless otherwise specified herein, all terms and conditions, representations,
and warranties of Borrower in the Loan Agreement remain in full force and
effect. In addition to the terms of the Loan Agreement, as modified by this
Fifth Amendment, Borrower consents to the provisions of the Term Note and the
Line Note; provided however, that to the extent any conflict exists between the
Loan Agreement and the Notes, then the Loan Agreement shall be controlling.
 

 LENDER:  BORROWER:      Bank of Oklahoma, N.A.  The Monarch Cement Company    
 By:  /s/ Jane Faulkenberry  By: /s/ Walter H. Wulf, Jr.  Jane Faulkenberry
 Walter H. Wulf, Jr.  Senior Vice President  President

 
 

--------------------------------------------------------------------------------

 
PROMISSORY NOTE
 
Principal
$15,000,000.00
Loan Date
12-31-2006
Maturity
12-31-2007
Loan No
52969000002
Call /  Coll
04A0
Account
Officer
946
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

                             

 Borrower:      The Monarch Cement Company (TIN: 48-0340590)   Lender:      Bank
of Oklahoma, N.A.      449 1200th Street    Healthcare Banking - 8th Floor  
 Humboldt, KS 66748-1000    P.O. Box 2300         Tulsa, OK 74192 

                                                                    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Principal Amount:$15,000,000.00   Initial Rate: 7.250%  Date of Note:December
31, 2006

 
PROMISE TO PAY. The Monarch Cement Company ("Borrower") promises to pay to Bank
of Oklahoma, N.A. ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Fifteen Million & 00/100 Dollars
($15,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on December 31, 2007. In addition, Borrower
will pay regular quarterly payments of all accrued unpaid interest due as of
each payment date, beginning March 31, 2007, with all subsequent interest
payments to be due on the same day of each quarter after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any late charges; and then
to any unpaid collection costs. The annual interest rate for this Note is
computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender's address shown above or at such
other place as Lender may designate in writing.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the BOKF National
Prime Rate, described as the rate of interest set by BOK Financial Corporation,
in its sole discretion, on a daily basis as published by BOK Financial
Corporation ("BOKF") from time to time (the "Index"). The Index is not
necessarily the lowest rate charged by Lender on its loans and is set by Lender
in its sole discretion. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute Index after notice to Borrower. Lender
will tell Borrower the current Index rate upon Borrower's request. The interest
rate change will not occur more often than each day. Borrower understands that
Lender may make loans based on other rates as well. The Index currently is
8.250% per annum. The interest rate to be applied to the unpaid principal
balance during this Note will be at a rate of 1.000 percentage point under the
Index, resulting in an initial rate of 7.250% per annum. NOTICE: Under no
circumstances will the interest rate on this Note be more than the maximum rate
allowed by applicable law.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender, All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: Bank
of Oklahoma, N.A., P.O. Box 268800 Oklahoma City, OK 73126-8800.
LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
$50.00.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 18.000% per
annum. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 
Payment Default. Borrower fails to make any payment when due under this Note.

 
Other Defaults. Borrower falls to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.


 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower, subject to the change in ownership
provision of the December 31, 2006 Agreement, as amended.

 
Adverse Change. A material adverse change occurs in Borrower's financial
condition.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
GOVERNING LAW. This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Oklahoma. This Note has
been accepted by Lender in the State of Oklahoma.
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Tulsa County, State of Oklahoma.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $23.00 if Borrower
makes a payment on Borrower's loan and the check or other payment order
including any preauthorized charge with which Borrower pays is later dishonored.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.
 
 

--------------------------------------------------------------------------------

 
 

   PROMISSORY NOTE    Loan No: 52969000002  (Continued)  Page 2

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower's accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreemeent made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor's guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender.
PAYMENTS. PAYMENTS SHOULD BE REMITTED TO: Bank of Oklahoma, P.O. Box 268800,
Oklahoma City, OK 73126-8800.
RENEWAL STATEMENT. This Promissory Note is an extension, renewal and/or
modification of the Promissory Note dated January 1, 2006, in the principal
amount of $10,000,000.00, from the Borrower to Lender and is not a novation and
shall be deemed effective as of the date set forth as the date such Promissory
Note would have matured if not otherwise renewed or extended hereby.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any part or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD All THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
BORROWER:
 
 
 
THE MONARCH CEMENT COMPANY
By: /s/ Walter H. Wulf, Jr.
      Walter H. Wulf, Jr., President of The Monarch
      Cement Company
 